567 F.2d 237
97 L.R.R.M. (BNA) 2275, 82 Lab.Cas.  P 10,259
The BOHACK CORPORATION, Plaintiff-Appellee-Appellant,v.TRUCK DRIVERS LOCAL UNION NO. 807, INTERNATIONAL BROTHERHOODOF TEAMSTERS, et al., Defendants-Appellants-Appellees.
Nos. 306, 440, Dockets 77-5013, 77-5014.
United States Court of Appeals,Second Circuit.
Argued Dec. 1, 1977.Decided Dec. 14, 1977.

J. Warren Mangan, Long Island City, N. Y.  (O'Connor, Quinlan & Mangan, P. C., Long Island City, N. Y., of counsel), for defendant-appellant-appellee Truck Drivers Local Union No. 807.
Jesse I. Levine, New York City (Shaw & Levine, New York City, of counsel), for plaintiff-appellee-appellant.
Before MOORE and GURFEIN, Circuit Judges, and BONSAL, District Judge.*
PER CURIAM:


1
The matter is before us again on appeal from orders of the District Court for the Eastern District of New York (Chief Judge Mishler) entered after the remand of this Court on the earlier appeal reported in 541 F.2d 312 (1976).


2
We affirm on the opinion of Chief Judge Mishler below, 431 F. Supp. 646, issued on appeals from orders of Bankruptcy Judge Parente.



*
 Hon. Dudley B. Bonsal, United States District Judge for the Southern District of New York, sitting by designation